Citation Nr: 0433674	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to March 21, 2001, for 
the award of service connection for mechanical low back 
strain with L4-5 and L5-S1 mild disc bulge. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1989 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

A November 2002 rating decision granted service connection 
for mechanical low back strain with L4-5 and L5-S1 mild disc 
bulge and assigned a 40 percent disability evaluation, 
effective October 22, 2002.  Thereafter, the veteran appealed 
with respect to the assigned effective date.  In a January 
2004 Decision Review Officer (DRO) decision, an earlier 
effective date of March 21, 2001, was granted on the basis 
that it was the date the veteran called the RO and expressed 
interest in filing a claim for service connection for a back 
condition as secondary to service-connected left hip 
disability.  The January 2004 DRO decision advised the 
veteran that the assignment of a March 21, 2001, effective 
date was a substantial grant of the benefit sought on appeal 
and if he would like to withdraw his appeal, he should so 
advise the RO in writing.  To date, the veteran has not 
submitted a written statement indicating that he would like 
to withdraw his appeal.  As such, the issue of entitlement to 
an effective date prior to March 21, 2001, for the award of 
service connection for mechanical low back strain with L4-5 
and L5-S1 mild disc bulge remains before the Board. 

In the Appellant's Brief, the veteran's representative 
phrases the issue as whether clear and unmistakable error 
(CUE) was contained in the July 1996 and September 1998 
rating decisions denying service connection for a lumbar 
spine condition.  Initially, the September 1998 rating 
decision did not address the issue of entitlement to service 
connection for a back disability, rather such rating decision 
pertained to the issue of whether an increased rating for the 
veteran's service-connected left hip disability was 
warranted.  Also, the issue that has been certified for 
appeal is entitlement to an earlier effective date for the 
grant of service connection for a back disability, rather 
than whether a prior rating decision contains CUE.  As such, 
the issue of whether CUE was contained in the July 1996 and 
September 1998 rating decisions is not currently before the 
Board.  Insofar as the veteran's representative is raising 
this issue for the first time, such is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a final decision dated in July 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
mechanical low back pain. 

2.  Following the final disallowance in July 1996, an 
application to reopen the veteran's claim of entitlement to 
service connection for a back disability secondary to his hip 
was first received on March 21, 2001. 


CONCLUSION OF LAW

The requirements for an effective date prior to March 21, 
2001, for the grant of service connection for mechanical low 
back strain with L4-5 and L5-S1 mild disc bulge have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On March 14, 1996, the veteran submitted a written claim of 
entitlement to service connection for left lower back injury 
with associated pain and limited movement.  In a rating 
decision issued in July 1996, the RO denied service 
connection for mechanical low back pain.  The RO found that 
the evidence failed to show a disability of the low back.  
The veteran was notified of the rating decision as well as 
his appellate rights in an accompanying letter.  No further 
communication regarding a claim of entitlement to service 
connection for a back disability was received within a year 
following the date of notification of the denial.  

On December 7, 2000, the veteran was afforded a VA 
examination for the purpose of reviewing the severity of his 
service-connected left hip greater trochanteric bursitis and 
left iliotibial tendonitis.  At such examination, it was 
noted that veteran had sought continuous treatment at a VA 
Medical Center for left hip and low back pain.  It was also 
recorded that such were felt to be trochanteric soft tissue 
in etiology (bursitis).  The examiner noted in an addendum 
that an electromyography (EMG) showed an L5 radiculopathy on 
the left.  The veteran was diagnosed with left hip and left 
buttock area pain, etiology unknown.  

On March 21, 2001, the veteran telephoned the RO and 
indicated that he wished to file a claim for service 
connection for a back disability secondary to his service-
connected hip disability.  He stated that VA physicians had 
indicated that his current back disability was caused by his 
hip disability.  

On October 22, 2002, the veteran submitted a written claim of 
entitlement to service connection for a low back condition as 
secondary to his service-connected hip condition.  Such was 
construed as an application to reopen his previously denied 
claim of entitlement to service connection for mechanical low 
back pain.  

In a November 2002 rating decision, the RO granted service 
connection for mechanical low back strain with L4-5 and L5-S1 
mild disc bulge and assigned a 40 percent disability 
evaluation, effective October 22, 2002.  Thereafter, the 
veteran appealed with respect to the assigned effective date.  
He contends that he should be assigned an effective date of 
March 14, 1996, the date he originally filed a claim of 
entitlement to service connection for a back disability.  
Alternatively, the veteran argues that he is entitled to an 
effective date of December 7, 2000, the date of the VA 
examination where he complained of low back pain to the 
physician, which ultimately led to the veteran filing a claim 
of entitlement to service connection for such disability.  

In a January 2004 DRO decision, an earlier effective date of 
March 21, 2001, was granted on the basis that it was the date 
the veteran called the RO and expressed interest in filing a 
claim for service connection for a back condition as 
secondary to service-connected left hip disability.  The DRO 
noted that there was no evidence that VA took action to 
develop this claim.  As such, it was determined that March 
21, 2001, was the correct effective date of the grant of 
service connection for mechanical low back strain with L4-5 
and L5-S1 mild disc bulge. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board observes that the veteran indicated in a March 21, 
2001, telephone call that he wished to file a claim for 
service connection for a back disability and, thereafter, 
filed his written application reopen a claim of entitlement 
to service connection for such disability on October 22, 
2002.  In accordance with the VCAA, the veteran was provided 
notice of the VCAA provisions as well as the regulations 
governing service connection in an October 2002 letter.

With respect to the duty to notify, in October 2002, the RO 
sent the veteran a letter explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The veteran was advised that VA would help him 
obtain medical records, employment records, or records from 
other Federal agencies.  However, the letter indicated that 
the veteran must provide enough identifying information about 
the records.  Also, the veteran was advised that it was still 
his responsibility to support his claim with appropriate 
evidence.  The veteran was informed that in order to 
substantiate his claim for service connection, evidence of a 
current disability and a nexus between such and service was 
necessary.  Also, the veteran was advised that he could help 
with his claim by informing the RO about any additional 
information or evidence that he wanted VA to obtain and by 
submitting any additional evidence.  

Following the November 2002 rating decision granting service 
connection for mechanical low back strain with L4-5 and L5-S1 
mild disc bulge, the veteran submitted a notice of 
disagreement as to the assigned effective date.  In an 
opinion, VA's General Counsel considered the question of 
whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claim for an effective date prior 
to March 21, 2001, for the award of service connection for a 
back disability discussed herein because documents issued to 
the veteran provided notice sufficient to enable him to 
prepare and present argument directly pertinent to his 
appeal.  

The veteran's argument on appeal is limited to his 
interpretation of governing legal authority, to include his 
contentions that he is entitled to an earlier effective date 
of March 14, 1996, the date of his original claim, or, 
alternatively, a date of December 7, 2000, the date of a VA 
examination where he complained of back symptomatology.  As 
such, all pertinent information and evidence is already 
contained in the claims file.  There is no outstanding 
information or evidence that would help substantiate the 
veteran's claim.  

VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Moreover, in the circumstances of this case, where there is 
no legal basis for entitlement to an effective date prior to 
March 21, 2001, a remand for additional development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Additionally, because the RO 
has provided the veteran with all required notice relevant to 
the legal basis for the denial of his claim, the Board finds 
that there is no prejudice in proceeding with the claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the rating decision denying service 
connection for a back disability was issued in July 1996.  
The veteran was advised of the decision and of his appellate 
rights.  No further communication regarding a claim for 
service connection was received from the veteran until March 
21, 2001.  Thus, the July 1996 decision became final.  38 
U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [2004].

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  

Under 38 C.F.R. § 3.400(r), the effective date based on a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that March 
21, 2001, is the correct date for the grant of 

service connection for mechanical low back strain with L4-5 
and L5-S1 mild disc bulge.  The Board acknowledges the 
veteran's argument that he is entitled to an effective date 
of March 14, 1996, the date he filed his original claim of 
entitlement to service connection for a back disability, or, 
alternatively, a date of December 7, 2000, the date of the VA 
examination where he complained of low back pain to the 
physician, which ultimately led to the veteran filing a claim 
of entitlement to service connection for such disability.  
However, VA regulations establish clear guidelines for the 
assignment of effective dates for service connection based on 
the date claims based on new and material evidence are 
received, rather than the date original claims are received 
or when supporting evidence is submitted.  As such, the 
veteran is not entitled to an effective date prior to March 
21, 2001, for the following reasons.  

As discussed previously, the July 1996 decision became final 
as the veteran did not initiate an appeal by filing a notice 
of disagreement with the decision or perfect an appeal within 
the allowed time period.  38 U.S.C.A. § 7105(c) (West 1991) 
[West 2002]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) 
[2004].  Thereafter, the veteran reopened his claim of 
entitlement to service connection for a back disability with 
post-service medical evidence demonstrating that current 
mechanical low back strain with L4-5 and L5-S1 mild disc 
bulge was related to his service-connected left hip 
disability.  Regulations provide that the effective date 
based on new and material evidence other than service 
department records received after the final disallowance is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Also, the effective date based on 
a reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  As the veteran 
reopened his claim with new and material evidence, other than 
service department records, received after the final 
disallowance in July 1996, the correct effective date of his 
grant of service connection is March 21, 2001, the date the 
veteran advised VA that he wished to file an application to 
reopen his claim.  See 38 C.F.R. § 3.400(q)(1)(ii); (r).



ORDER

An effective date prior to March 21, 2001, for the award of 
service connection for mechanical low back strain with L4-5 
and L5-S1 mild disc bulge is denied. 



_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



